Citation Nr: 1423909	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-11 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for residuals of a right knee injury.

4.  Entitlement to service connection for residuals of a left knee injury.

5.  Entitlement to service connection for residuals of a right ankle injury.

6.  Entitlement to service connection for residuals of a left ankle injury.  

7.  Entitlement to service connection for residuals of smoke inhalation.

8.  Entitlement to a rating in excess of 50 percent for a psychiatric disability from November 20, 2006, through April 19, 2008, and from June 1, 2008, through May 24, 2012.
REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to February 1971 and from April to November 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO) (the agency of original jurisdiction (AOJ)).  An April 2011 rating decision granted service connection for a mood disorder, not otherwise specified, and PTSD, rated 30 percent, effective November 20, 2006.  An August 2012 rating decision increased the rating to 50 percent, effective November 20, 2006.  A 100 percent rating based on hospitalization under 38 C.F.R. § 4.29 was assigned from April 20, 2008, through May 31, 2008, and a total rating has been assigned from May 25, 2012, to the present, initially under 38 C.F.R. § 4.29, then as a schedular rating.  A 50 percent rating remained in effect for the period from June 1, 2008, through May 24, 2012.  As the Veteran has not expressed satisfaction with the increase, the matter remains on appeal.  See AB v Brown, 6 Vet. App. 35 (1993).  The rating for the periods for which the psychiatric disability has already been assigned a 100 percent rating is not before the Board.  

The issue of service connection for residuals of a back injury was addressed in a statement of the case (SOC) issued in April 2011.  An August 2012 rating decision granted service connection for thoracolumbar spine degenerative disc disease.  Accordingly, the issue of service connection for a back disability is not before the Board.
The matter claim of an increased rating for a psychiatric disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


FINDINGS OF FACT

1.  A head injury in service is not shown.

2.  The Veteran's headaches were initially manifested many years after, and are not shown to be related to, his service.

3.  The Veteran's left knee disability was initially manifested many years after, and is not shown to be related to, his service.

4.  The Veteran's right knee disability was initially manifested many years after, and is not shown to be related to, his service.

5.  The Veteran is not shown to have a right ankle disability.

6.  The Veteran is not shown to have a left ankle disability.

7.  The Veteran is not shown to have any disabling residuals of smoke inhalation in service. 


CONCLUSIONS OF LAW

1.  Service connection for a headache disorder is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Service connection for residuals of a head injury is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  Service connection for a right ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  Service connection for a left ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

7.  Service connection for residuals of smoke inhalation is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was advised of VA's duties to notify and assist in the development of these claims.  A March 2007 letter, prior to the adjudication of the claims, explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  Any notice timing error was cured by subsequent readjudication.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured, and he has been afforded a VA examination to determine the etiology of his bilateral knee disability.  As the record does not include evidence that the Veteran has a chronic disability of either ankle, or any credible evidence of an ankle injury in service, an examination to determine whether a current ankle disability may be related to service is not necessary.  Likewise, an examination to ascertain nexus of a current disability to smoke inhalation in service also is not necessary, as the record does not show a smoke inhalation injury or any current disability that has been identified as a possible residual of such injury.  The Board finds that the record, as it stands, includes competent evidence adequate to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  

Factual background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the appellant's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in October 1967, he reported that he had been hit on the left knee with a club in a fight.  On service separation examination in November 1970, clinical evaluations of the head, lungs and chest and lower extremities were normal.  A chest X-ray was negative.  

STRs from the Veteran's second period of service with the Navy show that in November 1973 and November 1974 reports of medical history, he denied a head injury, headaches and a bone or joint deformity.  On November 1974 service separation examination in November 1974, his head, lungs and chest and lower extremities were normal.  A chest X-ray was negative.  

Service personnel records show that the Veteran's principal duty throughout his first period of service was radio operator.  He was assigned to the 1st battalion and stationed in Europe from December 1967 to May 1968, when he was transferred to Ft. Riley, Kansas with the 58th Infantry (airborne).  This unit was sent to Ft. Carson, Colorado, in January 1969.  In March 1970, he was sent to Europe with the 1st battalion; his principal duty remained radio operator.  Orders dated in December 1969 show the Veteran was sent from Ft. Carson and assigned to the 24th Adjutant General Replacement Company at Ft. Riley, with a reporting date of January 2, 1970.  His discharge certificate shows he received airborne training.

VA outpatient treatment records show that in a September 2006 report of chest X-ray, a 40-year history of smoking was noted.  The chest X-ray showed mild hyperinflation, and chronic obstructive pulmonary disease (COPD) was considered a possibility.  The next month, he reported "harassment" by his ranger group for not being parachute qualified.  He mentioned he might have been exposed to toxins in service, including smoke from fires.  He reported a history of head trauma from street gang fighting when he was 19 years old.  He referred to a two minute loss of consciousness in 1969.  He reported another injury in 1992 or 1993, when he was unconscious.  He reported his right knee had swelled for 10 years.  In December 2006, he underwent magnetic resonance imaging (MRI) of the brain.  The clinical history was that he had headaches.  The MRI revealed changes that could be related to small vessel disease, and an indeterminate lacunar infarct in the right basal ganglia.  In March 2007, he reported an assault in service and mentioned having a partial malfunction on a parachute jump.  He also reported knee pain.  He reported a head injury in service from being kicked in the head.  

On evaluation by a private physician in connection with a claim for Social Security Administration (SSA) disability benefits in May 2007, the Veteran reported a history of musculoskeletal problems.  He stated he was a paratrooper in the past, and suffered multiple injuries in the 1960's.  He reported being hit in the head, and that he has had pain, which began shortly after the injury, and had progressed over the years.  He also reported a history of ankle and knee injuries from previous jumps as a paratrooper.  He provided a history of a smoke inhalation injury in service sustained as a first responder in the fire department.  He claimed he received emergency room care after the smoke inhalation injury.  In an addendum, the examiner noted the Veteran had musculoskeletal problems which he (the Veteran) attributed to being a paratrooper.  The Veteran also attributed his shortness of breath to smoke inhalation and his history of tobacco use.  

On April 20, 2008, the Veteran was admitted to a VA hospital; on review of systems he reported that he had "borderline emphysema."  

On VA examination of the knees and lower legs in July 2012, the Veteran reported he began having bilateral knee pain over a 30-year period.  He related he made multiple parachute jumps in service, but recalled no specific knee injury or trauma.  He related that he first noticed bilateral knee pain about 20 years prior, but had not had a knee disability diagnosed, and was not treated for one.  The diagnosis was chronic bilateral knee strain.  The examiner stated it was less likely than not that the Veteran's bilateral knee strain was incurred in or caused by the claimed in-service event or injury, to include the incident when he was hit on the left knee with a club.  She indicated that her opinion was based on review of the record and interview and physical examination of the Veteran.  She noted the treatment for the left knee in service, but observed that X-rays were negative.  She pointed out there were no other complaints, evaluations, treatment or diagnoses for a left knee condition since service.  She found that the objective evidence did not support that the Veteran had a chronic left knee disability from injury in service.  

VA outpatient records dated from 2007 to 2012 show that in October 2008 the Veteran was seen in the pulmonary clinic for a lung nodule.  He stated he had no history of pulmonary disease, but claimed he had seen a diagnosis of emphysema in his records.  The impressions were lung nodule and chronic bronchitis.  The Veteran was referred for an evaluation of headaches in August 2010.  The examiner indicated he had seen the Veteran for headaches in 2007, and it was suspected the etiology of the headaches was cervicogenic.  The Veteran reported he had had a left occipital headache for 20 years.  The assessment was left occipital headache, likely cervicogenic in etiology.  He had complaints concerning his knees and ankles in September 2011.  He reported a long history of knee pain which had gotten worse in the last three months.  He thought the pain was from all the running and jumps he made in service.  Examination of the musculoskeletal system found no joint deformities, and there was full range of motion.  

VA outpatient treatment records show the Veteran complained of a left occipital headache for 35 years.  He also described a new type of headache for the past year.  The assessment was muscle tension type headache due to multiple etiological factors, including PTSD and insomnia, and chronic left cervical headache, likely cervicogenic.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  



	Headache disorder and residuals of a head injury 

The Veteran claims that during service at Ft. Carson in 1969 or 1970, he made a drug purchase while working undercover and that when he returned to his barracks he was jumped by three or four other soldiers.  He claims he was struck in the face, thrown to the floor, and kicked in the back and head.  He was pulled off the floor by his guard and taken to the commanding officer's office where he thought he would be safe.  He maintains that later that night, he was awakened by arguing and his previous assailant came in and threw him across the room.  He states he was placed in protective custody and transferred to Ft. Riley.  He reports he suffered a loss of consciousness when he was attacked. 

The Veteran also states he volunteered to serve in a special operations unit in Ft. Riley that was then moved to Ft. Carson.  He applied for jump training, but had to wait more than one year, during which he was subjected to harassment and was under severe physical and mental strain.  

While the Veteran maintains he experienced a loss of consciousness when he was attacked in service, the STRs do not show any such incident or any related treatment.  No pertinent abnormality was noted on service separation examination in November 1970.  Social Security Administration records show the Veteran stated his head pain began shortly after such injury and progressed over the years.  Significantly, reports of medical history during the Veteran's second period of service (i.e., years after the alleged incident), show he specifically denied a head injury or headaches.  These contemporaneous reports (along with normal contemporaneous clinical evaluations) are of greater probative value than the Veteran's allegation, made many years after service and in connection with a claim for monetary benefits) that he sustained a head injury in service (and has had residual disability since).  The Board finds that his statements describing an attack in service and a resulting head injury or headaches are not credible.  If he had sustained the type of injury he describes, with disabling residuals as alleged, such would have been documented in contemporaneous clinical data from his second period of service (when he specifically denied a prior head injury), or in postservice records sooner than reflected in the current record.  Since the evidence establishes the Veteran did not sustain a head injury during service, his claim of service connection for residuals of such head injury may not be granted.  

The record shows the Veteran first reported headaches many years after service.  When he was seen in August 2010, he stated he had had headaches for 20 years, and in 2012, he said his headaches had been present for 35 years.  In either event, the headaches would have started following service.  The Veteran has attributed his headaches to a head injury in service.  As noted above, his reports of a head injury in service are not credible.  He reported in November 1973 and again in November 1974 that he had not suffered a head injury.  No medical evidence has been provided to support this claim.  There is no probative evidence that links the Veteran's current headaches to a remote injury during his service.   

The Board finds, therefore, that the preponderance of the evidence is against the claim for service connection for residuals of a head injury or headaches.

	Bilateral knee and ankle injuries 

The Veteran appears to be arguing that he has disabilities of both ankles and both knees as a result of strenuous training/parachute jumps in service, and from a specific left knee injury in service.  His discharge certificate from his first period of service shows he received some airborne training (but does not show an award of a parachutist badge).  

The only reference to the knees or ankles in the Veteran's STRs is in an October 1967 record, when he reported he was struck on the left knee with a club during a fight.  The injury apparently resolved without residual pathology as a November 1970 report of examination for separation from that period of service did not reveal any knee or ankle abnormality.  The Veteran denied any bone or joint abnormality in reports of medical history in November 1973 and November 1974.  On November 1974 service separation examination, the lower extremities were normal on clinical evaluation.  This suggests the left knee injury in service was acute, and resolved without residual disability, and that a chronic left knee disability was not manifested in service.  

When the Veteran was examined by the VA in July 2012, he asserted his bilateral knee pain came on over a 30-year period, and referred to the fact he had made multiple parachute jumps in service; he did not mention any specific injury or trauma in service.  He stated he first noticed bilateral knee pain about 20 years prior, but acknowledged he was not treated at that time.  The diagnosis was bilateral knee strain.  The examiner concluded it was less likely as not that the Veteran's knee strain was related to service.  She noted the treatment for the left knee in service, and that there were no other complaints in the STRs or since discharge involving either knee (in essence citing the absence of continuity of complaints as the rationale for her opinion).  

The Veteran's lay assertions that his bilateral knee strain is related parachute jumps or is otherwise related to service are not competent evidence.  Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matter of a nexus between any current knee disability and remote service, in the absence of a continuity of symptoms during the intervening period, is a medical question beyond the scope of lay observation/common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In summary, the record shows that any current right or left knee disability became manifest many years after service and is not shown to be related to the Veteran's service.  The preponderance of the evidence is against the claim of service connection for a bilateral knee disability.

With respect to the claim of service connection for residuals of ankle injuries, the Veteran's STRs contain no mention of complaints or findings pertaining to either ankle.  Clinical evaluations of the lower extremities on service separation examinations in November 1970 and November 1974 were normal.  The initial notation of any ankle complaints is in the report of an examination for the purpose of establishing entitlement to SSA disability benefits in May 2007.  The examiner referred to the fact the Veteran had musculoskeletal problems, but did not diagnose a disability of either ankle.  Similarly, while the Veteran asserted in September 2011 that his bilateral ankle pain was due to running and jumps in service, no clinical abnormalities were then found.  The Veteran's lower extremities were normal, and musculoskeletal system evaluation showed no joint deformity and full range of motion.  In other words, there is no diagnosis of a left or right ankle disability.  

Without a diagnosis of disability due to injury or disease in service, VA is not authorized to award compensation for symptoms.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability"); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001).  The Court noted that Congress specifically limited service connection for disease or injury to cases where such resulted in a disability.  In the absence of proof of a present disability, there is no valid claim [of service connection].  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the preponderance of the evidence is against a finding that the Veteran has a right or left ankle disability, he has not presented a valid claim of service connection for such.  Accordingly, service connection for a right or left ankle disability is not warranted.

	Residuals of smoke inhalation

The Veteran asserts that while stationed in Germany, he was a firefighter and that there was a fire in the motor pool with ten trucks on fire.  He claims disability from smoke inhaled in such incident.  In a June 2008 statement, the Veteran reported five trucks were set on fire and that he was exposed to smoke from exploding tires and fuel fighting such fire.  He stated he became nauseated and went to sick call.  

The Veteran's service personnel records disclose his principal duty when stationed in Europe was radio operator (not firefighter).   His STRs do not contain any reference to treatment for a smoke inhalation injury.  The record does not show he was involved in fighting fires or that he sustained a smoke inhalation injury therein.  He first reported he was exposed to smoke from fires when he was seen in a VA outpatient treatment clinic in October 2006.  It was noted at that time he had been a smoker for 41 years.  He reported a similar history in May 2007.  He again asserted he received emergency room treatment following a smoke inhalation incident in service.  The examiner noted the Veteran had shortness of breath with exertion and possible emphysema.  The examiner noted the Veteran attributed his shortness of breath to inhaling smoke as well as his history of tobacco use.  

The earliest documentation of lung problems postservice was in 2006, more than 35 years after the alleged exposure to smoke.  No medical provider has related the current lung disability to a smoke inhalation injury in service.

In essence the Veteran claims is that he inhaled smoke while fighting fires in Germany (and has unspecified, but presumably disabling, lung disabilities from a smoke inhalation injury in service).  Since the evidence refutes this allegation (the personnel records establish he was a radio operator, not a fire fighter, and does not show a smoke inhalation injury in service), and current treatment records do not show any smoke inhalation injury residuals, the claim of service connection for residuals of smoke inhalation must be denied.

The Veteran's lay assertions that he has lung pathology residuals of smoke inhalation related to his fighting fires in service are not competent evidence.  Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matter of a nexus between a current lung disability or other claimed residuals of smoke inhalation, and remote service, in the absence of evidence of a smoke inhalation injury in service or of a continuity of symptoms during the lengthy intervening period thereafter, is a medical question beyond the scope of lay observation/common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In summary, the record shows that any current lung disability, alleged to be the result of smoke inhalation in service, became manifest many years after service and is not shown to be related to the Veteran's service.  The preponderance of the evidence is against the claim of service connection for residuals of smoke inhalation.

Accordingly, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

The appeal seeking service connection for a headache disorder, residuals of a head injury, residuals of injuries to the right knee, left knee, right ankle and left ankle, and residuals of smoke inhalation is denied.


REMAND

Regarding the claim seeking further increases in the rating for the Veteran's service-connected psychiatric disability, there are numerous records showing he has a history of polysubstance dependence, to include to cocaine and alcohol.  While disability due to substance abuse is not compensable under governing law, symptoms of alcohol and drug abuse secondary to a service-connected psychiatric disorder, may be considered in rating such disability.  

A June 2007 SSA determination shows the secondary diagnosis was psychoactive substance dependence disorders, drugs. 

On VA psychiatric examination in July 2012, the Veteran reported he last worked two months earlier and was traumatized by the death of a patient.  He said he resorted to cocaine to cope with the stress.  The diagnoses were post-traumatic stress disorder (PTSD), polysubstance dependency, mood disorder, not otherwise specified and personality disorder, not otherwise specified.  The examiner commented the Veteran's unstable mood and impulsive behavior were the result of a personality disorder, PTSD and polysubstance dependency.  The medical evidence of as to whether the Veteran's alcohol/polysubstance abuse is a primary (and not compensable) disability, or is secondary to his service-connected psychiatric disability (and compensable) leaves the critical questions unanswered.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the record to be forwarded to a VA psychiatrist or psychologist who should review the record and provide an opinion that responds to the following:  

(a)  Please identify each psychiatric disability entity shown by the record.

(b)  Is the Veteran's alcohol/polysubstance dependence a symptom of his service-connected psychiatric disability, or is such dependence a primary disability?  If alcohol or polysubstance abuse is a primary disability (not a symptom of the service-connected psychiatric disability, please identify any psychiatric symptoms since November 2006 attributable solely to alcohol and polysubstance abuse.  

(c)  If a symptom noted is attributable to both the service-connected psychiatric disability and to a primary alcohol/polysubstance abuse disability, and cannot be differentiated as due solely to the alcohol/substance abuse, it should be so noted.  The examiner should opine how the symptoms of the Veteran's service-connected psychiatric disability affected his social and industrial capacity between November 2006 and April 2008, and from June 2008 through May 2012.  

All opinions must be accompanied by rationale 

2.  The RO should then review the record and readjudicate this claim.  If the benefit sought remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


